DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-2, 6, 9, 11-12, 14-15, 18-21, 23, 25-26, 31-33, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance:  Only to highlight differences between the prior art of record and the instant claims, regarding claims 1, 19, and 20, the prior art of record fails to teach or suggest in response to determining that the condition of the multiple computing environments satisfies criteria for creating a new computing environment, creating the new computing environment, wherein the new computing environment is configured to upon automatically self-registering with the management system, send an event message to the management system in response to detecting a change to the configuration information for the new computing environment, wherein the event message indicates the changed configuration information for the new computing environment in combination with the other limitations of each respective independent claim.  While Stienhans discloses determining that a condition of the multiple computing environments satisfies criteria for creating a new computing environment and creating the new computing environment, wherein the new computing environment is configured to upon automatically self-registering with the management system, Stienhans does not teach or suggest “upon self-registering with the management system, send an event message to the management system in response to detecting a change to the configuration information for the new computing environment, wherein the event message indicates the changed configuration information for the new computing environment.”  Dependent claims 2, 6, 9, 11-12, 14-15, 18, 21, 23, 25-26, 31-33, and 35 are allowed by virtue of their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452